 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 11 
32Jen Holdings, Inc. d/b/a Mike Quinn Pumping Com-
pany, also known as Mike Quinn Concrete 
Pumping Co. and Quinn 
Concrete Pumping, 
Inc. and 
International Union Of Operating En-
gineers, Local 12, AFLŒCIO.  
Case 28ŒCAŒ
023364 
July 11, 2011 
DECISION AND ORDER 
BY MEMBERS 
BECKER, PEARCE
, AND 
HAYES
 The Acting General Counsel seeks a default judgment 
in this case on the ground that the Respondent has failed 
to file an answer to the co
mplaint.  Upon a charge and 
amended charge filed by the Union on February 9 and 
March 23, 2011, the Acting General Counsel issued the 
complaint on March 30, 2011, against Jen Holdings, Inc. 

d/b/a Mike Quinn Pumping Company, also known as 
Mike Quinn Concrete Pumping Co. and Quinn Concrete 
Pumping, Inc. (the Respondent), alleging that it has vio-

lated Section 8(a)(5), (3), an
d (1) of the Act.  The Re-
spondent failed to file an answer. 
On May 3, 2011, the Acting General Counsel filed a 
Motion for Default Judgment with the Board.  Thereaf-
ter, on May 5, 2011, the Board issued an order transfer-
ring the proceeding to the 
Board and a Notice to Show 
Cause why the motion should not be granted.  The Re-
spondent filed no response.  The allegations in the mo-
tion are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in a complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was rece
ived by April 13, 2011, the 
Board may find, pursuant to a motion for default judg-
ment, that the allegations in the complaint are true.  Fur-

ther, the undisputed allegations in the Acting General 
Counsel™s motion disclose that the Region, by letter dat-
ed April 15, 2011, notified the Respondent that unless an 

answer was received by April 22, 2011, a motion for 
default judgment would be filed.
1                                                            
1  The Acting General Counsel™s motion for default judgment and at-
tached exhibits indicate that the 
amended charge and the complaint 
were served on the Respondent by certified mail and by regular U.S. 
mail on March 23 and 30, 2011, respectively, and the documents sent 
by certified mail were returned marked
 ﬁundeliverable as addressed.ﬂ  
There is no indication that the documents sent by regular mail were 
returned.  The Acting General Counsel™s motion also indicates that 
several copies of the complaint were sent to the Respondent™s officers 
In the absence of good cause being shown for the fail-
ure to file an answer, we deem the allegations in the 
complaint to be admitted as true, and we grant the Acting 
General Counsel™s Motion for Default Judgment.
2 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Nevada do-
mestic corporation with an 
office and place of business 
in Las Vegas, Nevada (the Respondent™s facility), has 

been engaged as a concrete pumping contractor in the 
construction industry doing commercial construction.  
During the 12-month period ending February 9, 2011, the 
Respondent, in conducting its business operations de-
scribed above, provided services valued in excess of 

$50,000 for Aggregate Indust
ries, Bombard Electric, and 
Frehner Construction within the State of Nevada, each of 
which enterprises is directly engaged in interstate com-

merce.  We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act and that International Union of 

Operating Engineers, Local 12
, AFLŒCIO (the Union), is 
a labor organization within the meaning of Section 2(5) 
of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 1. At all material times, the following individuals have 
held the positions set forth opposite their respective 

names and have been supervisors of the Respondent 
within the meaning of Section 2(11) of the Act and 
                                                                                             
by regular U.S. mail to several di
fferent addresses, and the Respond-
ent™s owner, on April 15, 2011, informed the Region by telephone that 

he was ﬁthinkingﬂ about whether to f
ile an answer.  Further, by email 
dated April 27, 2011, the Respondent informed the Acting General 
Counsel that it was ﬁunable to respond to the false allegations made by 
a disgruntled employee due to lack of funds for representation and the 

fact the company is closed as of December 20, 2010.ﬂ  It is well settled 
that a respondent™s failure or refusa
l to accept certified mail or to pro-
vide for receiving appropriate serv
ice cannot serve to defeat the pur-
poses of the Act.  See, e.g., 
I.C.E. Electric, Inc.
, 339 NLRB 247, 247 
fn. 2 (2003), and cases cited therein. 
 Further, the failure of the Postal 
Service to return documents served by regular mail indicates actual 

receipt of those documents by the Respondent.  Id.; 
Lite Flight, Inc.
, 285 NLRB 649, 650 (1987), enfd. 843 F.2d 1392 (6th Cir. 1988).  In 
any event, based on the undisputed assertions in the motion regarding 

the telephone call and the email from
 the Respondent, it appears that 
the Respondent received a copy of the complaint. 
2  As indicated above, the Responde
nt informed the Acting General 
Counsel by email dated April 27, 2011, that it had closed the company 
and lacks funds for representation.  It is well established that a respond-
ent™s cessation of operations and asse
rted lack of financial resources 
does not relieve it of the obligation 
to file an answer.  See, e.g., 
OK 
Toilet & Towel Supply
, 339 NLRB 1100, 1101 (2003); 
Dong-A Daily 
North America, 332 NLRB 15, 15Œ16 (2000). 
 MIKE QUINN PUMPING CO
. 33agents of the Resp
ondent within the meaning of Section 
2(13) of the Act: 
 Mike Quinn Isley Œ President/Operations 
 Manager 
Fred Simonetti Œ Dispatch 
Jim Sitler  Œ Salesman 
 2.  At all material times, Associated General Contrac-
tor Las Vegas (the AGC) has been an organization com-

posed of various employers engaged in general contract 
construction work in southern Nevada, one purpose of 
which is to represent its employer-members in negotiat-
ing and administering collective-bargaining agreements 
with various labor organizations, including the Union. 
3.  At all material times since about July 2007, the Re-
spondent has been an employer-member of the AGC and 
has authorized the AGC to represent it in negotiating and 

administering collective-barg
aining agreements with 
various labor organizations, including the Union. 
4.  The employees of the Respondent (the unit), de-
scribed in appendix A of 
the collective-bargaining 
agreement referred to below, constitute a unit appropriate 
for the purposes of collective bargaining within the 

meaning of Section 9(b) of the Act. 
5.  At all material times si
nce at least about July 1, 
2007, the Union has been th
e designated exclusive col-
lective-bargaining representative of the unit and since 
then the Union has been recognized as the representative 
by the Respondent.  This recognition has been embodied 

in a collective-bargaining agre
ement effective from July 
1, 2007, to June 30, 2010 (the Agreement), which was 
extended from July 1, 2010, to June 30, 2011, by the 
Union and the AGC, through a memorandum of under-
standing. 
6.  At all times material since at least about July 1, 
2007, based on Section 9(a) of the Act, the Union has 
been the exclusive collective-
bargaining representative of 
the unit. 
7.  About September 15, 2010, the Respondent, by 
Mike Quinn Isley, at the Respondent™s facility, threat-

ened its employees with discharge by inviting them to 
quit because they engaged in union activities. 
8.  About December 6, 2010, the Respondent, by Fred 
Simonetti, at the Respondent™s facility: 
(a) threatened its employees with discharge if they 
supported the Union; 
(b) threatened its employees that the Respondent 
would close its facility because they engaged in union 
activities; and 
(c) disparaged the Union in order to discourage em-
ployees from supporting or assisting the Union by telling 
its employees that a union pumping company could not 
make it in this economy. 
9.  Since about October 18, 2010, the Respondent has 
denied its employee Josh Klingenberg work opportuni-

ties. 10.  The Respondent engaged in the conduct described 
in paragraph 9 because Klin
genberg formed, joined, or 
assisted the Union and engaged in concerted activities, 
and to discourage employees from engaging in these ac-
tivities. 
11.  Since about August 2010, a more precise date be-
ing unknown to the Acting General Counsel, the Re-
spondent has failed to continue in effect all the terms and 
conditions of the Agreement by paying its employees in 
the unit for half of the hours they worked. 
12.  Since about August 2010, a more precise date be-
ing unknown to the Acting General Counsel, the Re-
spondent has failed to continue in effect all the terms and 

conditions of the Agreement by failing to pay its em-
ployees travel pay. 
13.  The Respondent engaged in the conduct described 
in paragraphs 11 and 12 without the Union™s consent. 
14.  The terms and conditions of employment de-
scribed in paragraphs 11 and 12 are mandatory subjects 

for the purpose of collective bargaining. 
15.  About September 2010, a more precise date being 
unknown to the Acting General Counsel, the Respondent 

bypassed the Union and dealt directly with unit employ-
ees by requiring them to report only half of the hours 
they worked. 
16.  About December 16, 2010, the Respondent closed 
its facility and failed to bargain over the effects of the 
closure with the Union. 
17.  The subjects set forth in paragraphs 15 and 16 re-
late to wages, hours, and other terms and conditions of 

employment of the unit and are mandatory subjects for 
the purpose of coll
ective bargaining. 
18.  The Respondent engaged in the conduct described 
in paragraphs 15 and 16 without prior notice to the Union 
and without affording the Union an opportunity to bar-
gain with the Respondent with respect to this conduct or 

the effects of this conduct on
 the employees in the unit. 
CONCLUSIONS OF 
LAW 1.  By the conduct described in paragraphs 7 and 8, the 
Respondent has been interfering with, restraining, and 
coercing employees in the exer
cise of the rights guaran-
teed in Section 7 of the Act, in violation of Section 

8(a)(1) of the Act. 
2.  By the conduct described in paragraphs 9 and 10, 
the Respondent has been discriminating in regard to the 

hire or tenure or terms and conditions of employment of 
its employees, thereby discouraging membership in a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 34labor organization in violation of Section 8(a)(3) and (1) 
of the Act. 
3.  By the conduct described in paragraphs 11 through 
18, the Respondent has failed and refused to bargain col-

lectively and in good faith with the exclusive collective-
bargaining representative of its employees within the 
meaning of Section 8(d) of the Act, in violation of Sec-

tion 8(a)(5) and (1) of the Act. 
4.  The unfair labor practices of the Respondent de-
scribed above affect commerce within the meaning of 

Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, to remedy 
the Respondent™s unlawful failure to bargain with the 
Union about the effects of its decision to close its facility 

and cease operations on December 16, 2010, we shall 
order the Respondent to bargain with the Union, on re-
quest, about the effects of that
 decision.  As a result of 
the Respondent™s unlawful conduct, however, the unit 
employees have been denied an opportunity to bargain 
through their collective-barg
aining representative at a 
time when the Respondent might still have been in need 
of their services and a measure of balanced bargaining 
power existed.  Meaningful bargaining cannot be assured 

until some measure of economic strength is restored to 
the Union.  A bargaining orde
r alone, therefore, cannot 
serve as an adequate remedy for the unfair labor practices 

committed. 
Accordingly, we deem it nece
ssary, in order to ensure 
that meaningful bargaining occurs and to effectuate the 
policies of the Act, to accompany our bargaining order 
with a limited backpay requirement designed both to 

make whole the unit employees for losses suffered as a 
result of the violations and to recreate in some practica-
ble manner a situation in which the parties™ bargaining 

position is not entirely devoid of economic consequences 
for the Respondent.  We shall do so by ordering the Re-
spondent to pay backpay to the unit employees in a man-

ner similar to that required in 
Transmarine Navigation 
Corp
., 170 NLRB 389 (1968), as clarified by 
Melody 
Toyota
, 325 NLRB 846 (1998).
3                                                            
3 See also 
Live Oak Skilled Care & Manor
, 300 NLRB 1040 (1990).  
Neither the complaint nor the motion sp
ecifies the impact, if any, on the 
unit employees of the Respondent™s d
ecision to close.  Thus, we do not 
know whether, or to what extent, the 
refusal to bargain about the effects 
of this decision had an impact on the unit employees.  In these circum-
stances, we shall permit the Responde
nt to contest the appropriateness 
of a 
Transmarine backpay remedy at the compliance stage.  See, e.g., 
Thus, the Respondent shall pay its unit employees 
backpay at the rate of their no
rmal wages when last in the 
Respondent™s employ from 5 days after the date of this 
Decision and Order until the oc
currence of the earliest of 
the following conditions:  (1) the date the Respondent 
bargains to agreement with 
the Union on those subjects 
pertaining to the effects of it
s decision to cease operating 
its Las Vegas, Nevada facility on the unit employees; (2) 
a bona fide impasse in bargaining; (3) the Union™s failure 
to request bargaining within 5 business days after receipt 

of this Decision and Order, or to commence negotiations 
within 5 business days after 
receipt of the Respondent™s 
notice of its desire to bargain with the Union; or (4) the 
Union™s subsequent failure to bargain in good faith. 
In no event shall the sum pa
id to these employees ex-
ceed the amount they would ha
ve earned as wages from 
the date on which the Respondent ceased its operations 
to the time they secured equivalent employment else-

where, or the date on which the Respondent shall have 
offered to bargain in good faith, whichever occurs soon-
er.  However, in no event shall this sum be less than the 

employees would have earned for a 2-week period at the 
rate of their normal wages when last in the Respondent™s 
employ.
4  Backpay shall be based on earnings which the 
unit employees would normally
 have received during the 
applicable period, less any net interim earnings, and shall 
be computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest at the rate prescribed 
in 
New Horizons, 
283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 6 (2010). 
Additionally, having found that the Respondent violat-
ed Section 8(a)(3) and (1) of the Act by denying employ-
ee Josh Klingenberg work opportunities, we shall order 
the Respondent to make Klingenberg whole for any loss 

of earnings and other benefits suffered as a result of the 
Respondent™s unlawful conduct.  Backpay shall be com-
puted in accordance with 
F. W. Woolworth Co.
, supra, 
with interest at the rate prescribed in 
New Horizons for 
the Retarded
, supra, compounded daily as prescribed in 
Kentucky River Medical Center
, supra. 
Further, having found that the Respondent violated 
Section 8(a)(5) and (1) of the Act by failing to continue 
in effect all the terms and conditions of the most recent 

                                                                                             
Buffalo Weaving & Belting
, 340 NLRB 684, 685 fn. 3 (2003); and 
ACS Acquisition Corp.
, 339 NLRB 736, 737 fn. 2 (2003). 
4 In accordance with hi
s dissenting view in 
Kadouri International 
Foods
, 356 NLRB 1201, 1201 fn. 1 (2011), Member Hayes would 
delete that portion of the remedy requiring that the minimum backpay 
due employees should not be less than 
2 weeks™ pay, without regard to 
actual losses incurred, and would limit the remedy only to those em-
ployees who were adversely affect
ed by the Respondent™s unlawful 
action. 
 MIKE QUINN PUMPING CO
. 35collective-bargaining agreement by failing to: (1) pay 
unit employees for half of th
e hours they worked, and (2) 
pay employees travel pay, we shall order the Respondent 
to honor the terms and conditions of its collective-

bargaining agreement with the Union by paying its unit 
employees for the unpaid half of the hours they worked 
and paying its employees travel pay that has not been 

paid since August 2010, and to make them whole for any 
loss of earnings and other benefits suffered as a result of 
the Respondent™s unlawful conduct.  Backpay shall be 

computed in accordance with 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest as prescribed in 
New Horizons
, su-
pra, compounded daily as prescribed in 
Kentucky River 
Medical Center
, supra.
5 Finally, in view of the fact that the Respondent™s fa-
cility is closed, we shall order the Respondent to mail a 
copy of the attached notice to
 the Union and to the last 
known addresses of its former unit employees who were 
employed at any time since August 2010, in order to in-
form them of the outcome of this proceeding. 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Jen Holdings, Inc. d/b/a Mike Quinn Pump-

ing Company, also known as Mike Quinn Concrete 
Pumping Co. and Quinn Concrete Pumping, Inc., Las 
Vegas, Nevada, its officers, agents, successors, and as-

signs, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with International Union of Operating Engi-
neers, Local 12, AFLŒCIO, 
as the exclusive collective-
bargaining representative of the unit employees de-
scribed in appendix A of 
the collective-bargaining 
agreement effective from July 
1, 2007, to June 30, 2010, 
which was extended from July 1, 2010, to June 30, 2011, 
by the Union and the AGC, through a memorandum of 
understanding, about the effects of its decision to close 

its Las Vegas, Nevada facility on about December 16, 
2010. 
                                                           
5 The Acting General Counsel™s motion seeks an order requiring re-
imbursement of amounts equal to the difference in taxes owed upon 

receipt of a lump-sum payment and 
taxes that would have been owed 
had there been no discrimination.  Further, the Acting General Counsel 
requests that the Respondent be required to submit the appropriate 

documentation to the Social Secur
ity Administration so that when 
backpay is paid, it will be allocated 
to the appropriate periods.  Because 
the relief sought would involve a change
 in Board law, we believe that 
the appropriateness of this proposed remedy should be resolved after a 
full briefing by the affect
ed parties, and there has been no such briefing 
in this case.  Accordingly, we declin
e to order this relief at this time.  
See, e.g., 
Ishikawa Gasket America, Inc.
, 337 NLRB 175, 176 (2001), 
enfd. 354 F.3d 534 (6th Cir. 2004), and cases cited therein. 
(b) Threatening employees with discharge by inviting 
them to quit because they engaged in union activities. 
(c) Threatening employees with discharge if they sup-
ported the Union. 
(d) Threatening employees with closure of the Re-
spondent™s Las Vegas, Nevada facility because they en-
gaged in union activities.  
(e) Disparaging the Union in order to discourage em-
ployees from supporting or assisting the Union by telling 
employees that a union pumping company could not 

make it in this economy. 
(f) Denying employees work opportunities because 
they formed, joined, or assisted the Union or engaged in 
concerted activities, or to discourage employees from 
engaging in these activities. 
(g) Failing to continue in effect all the terms and con-
ditions of its collective-bargaining agreement with the 
Union by paying unit employees for only half of the 

hours they
 worked. 
(h) Failing to continue in effect all the terms and con-
ditions of its collective-bargaining agreement with the 

Union by failing to pay its employees travel pay. 
(i) Bypassing the Union and dealing directly with unit 
employees by requiring them to report only half of the 

hours they
 worked. 
(j) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with the Union about the ef-
fects of its decision to close its Las Vegas, Nevada facili-
ty on about December 16, 2010, and reduce to writing 
and sign any agreements reach
ed as a result of such bar-
gaining. 
(b) Pay to the unit employees their normal wages for 
the period set forth in the remedy section of this decision, 
with interest. 
(c) Make Josh Klingenberg whole for any loss of earn-
ings and other benefits suffered as a result of the Re-
spondent™s unlawful conduct, with interest, in the manner 

set forth in the remedy section of this decision. 
(d) Honor the terms and conditions of its collective-
bargaining agreement with the Union by paying the unit 

employees for the remaining half of the hours they 
worked that have not been paid since August 2010, with 
interest, in the manner set forth in the remedy section of 

this decision. 
(e) Honor the terms and conditions of its collective-
bargaining agreement with the Union by paying the unit 

employees travel pay that has not been paid since August 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 362010, with interest, in the manner set forth in the remedy 
section of this decision. 
(f) Make the unit employees whole for any loss of 
earnings and other benefits suffered as a result of the 

Respondent™s unlawful conduct, with interest, in the 
manner set forth in the remedy section of this decision. 
(g) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(h) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 
by the Respondent™s authorized representative, copies of 

the attached notice marked ﬁAppendixﬂ
6 to the Union 
and to all unit employees who were employed by the 
Respondent at any time since August 2010.  In addition 

to physical mailing of paper notices, notices shall be dis-
tributed electronically, such 
as by email, posting on an 
intranet or an internet site, 
and/or other electronic means, 
if the Respondent customarily communicates with its 
employees by such means.
7 (i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 MAILED 
BY ORDER OF THE NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor la
w and has ordered us to mail and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                           
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
7 For the reasons stated in his dissenting opinion in 
J. Picini Floor-
ing, 356 NLRB 11 (2010), Member Hayes would not require electronic 
distribution of the notice. 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with International Union of Operating 

Engineers, Local 12, AFLŒCIO, as the exclusive collec-
tive-bargaining representative of our unit employees de-
scribed in Appendix A of our collective-bargaining 

agreement with the Union effective from July 1, 2007, to 
June 30, 2010, which was extended from July 1, 2010, to 
June 30, 2011, about the effe
cts of our decision to close 
our Las Vegas, Nevada facility on about December 16, 
2010. 
WE WILL NOT
 threaten employees with discharge by 
inviting them to quit because they engaged in Union ac-
tivities. 
WE WILL NOT 
threaten employees with discharge if 
they supported the Union. 
WE WILL NOT threaten employees with closure of our 
Las Vegas, Nevada facility because they engaged in Un-
ion activities. 
WE WILL NOT
 disparage the Union in order to discour-
age employees from supporting 
or assisting the Union by 
telling employees that a un
ion pumping company cannot 
make it in this economy. 
WE WILL NOT
 deny employees work opportunities be-
cause they formed, joined, or
 assisted the Union or en-
gaged in concerted activities, or to discourage employees 

from engaging in these activities. 
WE WILL NOT 
fail to continue in effect all the terms 
and conditions of our collective-bargaining agreement 
with the Union by paying unit employees for only half of 
the hours they worked. 
WE WILL NOT
 fail to continue in effect all the terms 
and conditions of our collective-bargaining agreement 
with the Union by failing to pay employees travel pay. 
WE WILL NOT
 bypass the Union and deal directly with 
unit employees by requiring them to report only half of 
the hours they worked. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL
, on request, bargain with the Union about the 
effects of our decision to close our Las Vegas, Nevada 
facility on about December 16, 2010, and 
WE WILL
 re-
duce to writing and sign any 
agreements reached as a 
result of such bargaining. 
WE WILL
 pay to the unit employees their normal wages 
for the period set forth in the Decision and Order of the 
National Labor Relations Board, with interest. 
 MIKE QUINN PUMPING CO
. 37WE WILL
 make Josh Klingenberg whole for any loss of 
earnings and other benefits suffered as a result of our 
unlawful conduct, with interest. 
WE WILL
 honor the terms and conditions of our collec-
tive-bargaining agreement w
ith the Union by paying the 
unit employees for the remaining half of the hours they 
worked that have not been paid since August 2010, with 

interest. 
WE WILL
 honor the terms and conditions of our collec-
tive-bargaining agreement with
 the Union by paying em-
ployees travel pay that has 
not been paid 
since August 
2010, with interest. 
WE WILL make the unit employees whole for any loss 
of earnings and other benefits suffered as a result of our 

unlawful conduct, with interest. 
JEN HOLDINGS
, INC. D/B/A MIKE QUINN 
PUMPING COMPANY
, ALSO KNOWN AS 
MIKE 
QUINN CONCRETE 
PUMPING CO. AND QUINN 
CONCRETE PUMPING
, INC.  